Name: Commission Regulation (EEC) No 239/87 of 27 January 1987 amending Regulation (EEC) No 3752/86 in respect of the period of validity of export licences issued under a special intervention measure for bread-making wheat in Germany
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 1 . 87 Official Journal of the European Communities No L 25/15 COMMISSION REGULATION (EEC) No 239/87 of 27 January 1987 amending Regulation (EEC) No 3752/86 in respect of the period of validity of export licences issued under a special intervention measure for bread-making wheat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular Article 8 (4) thereof, Whereas Commission Regulation (EEC) No 3752/86 (3), foresees a special intervention measure for bread-making wheat in Germany ; Whereas it makes provision in particular for the period of validity of import licences issued ; Whereas provision should be made for a longer period of validity of licences issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 5 (2) of Regulation (EEC) No 3752/86 is hereby replaced by the following : '2. Export licences issued in connection with invi ­ tations to tender shall be valid from their date of issue within the meaning of paragraph 1 until the end of the fourth month thereafter'. Article 2 The period of validity provided for in Article 5 (2) of Regulation (EEC) No 3752/86 shall, on application by the parties concerned, apply to import licences issued in connection with invitations to tender from 18 December 1986 to the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . I1) OJ No L 139, 24. 5 . 1986, p. 29 . P\ OT No L 348 , 18 . 12. 1986, p. 38 .